FILED
                             NOT FOR PUBLICATION                            FEB 24 2014

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U.S. COURT OF APPEALS



                              FOR THE NINTH CIRCUIT


DAVID M. DAVID,                                  No. 12-73726

               Petitioner,                       Agency No. A096-496-919

  v.
                                                 MEMORANDUM*
ERIC H. HOLDER, Jr., Attorney General,

               Respondent.


                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted February 18, 2014**

Before:        ALARCÓN, O’SCANNLAIN, and FERNANDEZ, Circuit Judges.

       David M. David, a native and citizen of Indonesia, petitions for review of

the Board of Immigration Appeals’ order dismissing his appeal from an

immigration judge’s decision denying his application for withholding of removal.

We have jurisdiction under 8 U.S.C. § 1252. We review for substantial evidence


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
the agency’s factual findings. Wakkary v. Holder, 558 F.3d 1049, 1056 (9th Cir.

2009). We deny the petition for review.

      David claims he will more likely than not face future persecution in

Indonesia. Substantial evidence supports the agency’s determination that, even

under a disfavored group analysis, David failed to show sufficient individualized

risk to establish it is more likely than not he would be persecuted if removed to

Indonesia. See Halim v. Holder, 590 F.3d 971, 978-79 (9th Cir. 2009); see also

Wakkary, 558 F.3d at 1066 (“[a]n applicant for withholding of removal will need

to adduce a considerably larger quantum of individualized-risk evidence to prevail

than would an asylum applicant”). We reject David’s contention that the agency

ignored his arguments related to imputed political opinion. The record does not

compel the conclusion that Chinese Christians face a pattern and practice of

persecution in Indonesia. See Wakkary, 558 F.3d at 1061. Accordingly, David’s

withholding of removal claim fails.

      PETITION FOR REVIEW DENIED.




                                          2                                    12-73726